UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2380


VIDYA SAGAR,

                Plaintiff - Appellant,

          v.

ORACLE CORPORATION,

                Defendant - Appellee.



                               No. 12-2487


VIDYA SAGAR,

                Plaintiff - Appellant,

          v.

ORACLE CORPORATION,

                Defendant - Appellee.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.  Peter J. Messitte, Senior District
Judge. (8:10-cv-03510-PJM)


Submitted:   April 23, 2013                       Decided:   May 2, 2013


Before KING and    SHEDD,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Vidya Sagar, Appellant Pro Se.   Edward Lee Isler, Lori Hunt
Turner, ISLER, DARE, RAY, RADCLIFFE & CONNOLLY, PC, Vienna,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Vidya Sagar filed a civil action against his former

employer,       Oracle       Corporation        (“Oracle”),    alleging      wrongful

termination in violation of the Age Discrimination in Employment

Act of 1967, as amended, 29 U.S.C.A. §§ 621-34 (West 2008 &

Supp.      2012)     (“ADEA”).      In    these    consolidated    appeals,     Sagar

appeals      the     district    court’s    orders     denying    his    “Motion   to

Challenge      Routine       Designation    of    Confidential”    and     “Corrected

Motion to Challenge Routine Designation of Confidential.”                      Sagar

also       appeals     the    district     court’s     order     granting    summary

judgment in favor of Oracle and denying his cross-motion for

summary judgment.            We affirm.

              In     appeal     12-2380,    Sagar     challenges     the     district

court’s denial of his motion and corrected motion to “Challenge

Routine Designation of Confidential.” ∗               This court gives district

courts “wide latitude in controlling discovery” and will not

disturb discovery orders “absent a showing of clear abuse of

       ∗
       Sagar also challenges the magistrate judge’s denial of his
motion for reconsideration of the denial of his motion to compel
discovery.     Sagar’s notice of appeal, however, failed to
designate the magistrate judge’s order denying his motion for
reconsideration as an order for which he sought review, as
required by Fed. R. App. P. 3(c)(1). Moreover, because it does
not appear from the record that the parties consented to the
exercise of jurisdiction by the magistrate judge, and Sagar did
not appeal the magistrate judge’s order to the district court,
the magistrate judge’s order is not subject to appellate review
in this court.



                                            3
discretion.”       Rowland v. Am. Gen. Fin., Inc., 340 F.3d 187, 195

(4th Cir. 2003) (internal quotation marks omitted).                           Because

Sagar does not assert that he has been unable to access Oracle’s

records    or     demonstrate    that     the    documents      at    issue   are   not

sensitive in nature, he fails to establish that the district

court abused its discretion in refusing to grant his motions.

Accordingly, we affirm the district court’s denial of Sagar’s

motions.

             This Court reviews a district court’s grant of summary

judgment     de    novo,   viewing      the     facts   and   drawing      reasonable

inferences in the light most favorable to the non-moving party.

PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th

Cir. 2011).        Summary judgment is proper “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                           Fed. R.

Civ. P. 56(a).          “Only disputes over facts that might affect the

outcome    of     the   suit    under    the    governing      law     will   properly

preclude the entry of summary judgment.”                      Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).                   To withstand a motion

for    summary      judgment,     the     non-moving        party      must   produce

competent evidence to reveal the existence of a genuine issue of

material fact for trial.              See Thompson v. Potomac Elec. Power

Co.,   312      F.3d    645,    649     (4th    Cir.    2002)        (“Conclusory    or

speculative       allegations     do     not     suffice,      nor     does   a     mere

                                          4
scintilla of evidence in support of [the non-moving party’s]

case.” (internal quotation marks omitted)).

             The ADEA forbids “an employer . . . to discharge any

individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of

employment,        because     of    such        individual’s       age.”        29    U.S.C.

§ 623(a)     (2006).           Absent       direct          evidence      of     intentional

discrimination,         this    Court       analyzes         ADEA    claims      under     the

burden-shifting framework established for Title VII claims in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).                             Warch v.

Ohio Cas. Ins. Co., 435 F.3d 510, 513-14 (4th Cir. 2006).                                Under

this framework, Sagar must first establish a prima facie case of

age discrimination by a preponderance of the evidence.                                 Id. at

513.     To establish a prima facie case of discrimination, Sagar

must demonstrate that: “(1) he is a member of the protected

class;     (2)    he   was    qualified      for      the    job    and    met    [Oracle]’s

legitimate        expectations;       (3)        he   was    discharged        despite    his

qualifications and performance; and (4) following his discharge,

he   was    replaced     by    a     substantially           younger      individual     with

comparable qualifications.”                Id.

             If    a   prima       facie    case      is     established,        the   burden

shifts      to     Oracle       to     demonstrate            “a     legitimate,          non-

discriminatory reason” for Sagar’s termination.                           Warch, 435 F.3d

at 513-14.         If Oracle meets this burden, “the presumption of

                                                 5
discrimination created by the prima facie case disappears from

the   case   and   the    plaintiff      must    prove      that   the     proffered

justification is pretextual.”               Id. at 514 (internal quotation

marks omitted).

             After review of the record and the parties’ briefs, we

conclude that the district court did not err in granting summary

judgment to Oracle.             Sagar’s claims fail at the prima facie

stage    because   he    does    not   offer    any   evidence      from    which   a

factfinder could conclude that, at the time of his discharge, he

was meeting Oracle’s legitimate expectations.                  Sagar also fails

to establish that, following his discharge, he was replaced by a

substantially younger individual with comparable qualifications.

Further, even assuming, as the district court did, that Sagar

made a prima facie showing, he fails to establish that Oracle’s

legitimate, nondiscriminatory reasons for discharging him were a

pretext for intentional discrimination.                Accordingly, we affirm

the district court’s judgment.

             We dispense with oral argument because the facts and

legal    contentions     are     adequately     presented     in   the     materials

before   this   court    and     argument    would    not   aid    the   decisional

process.



                                                                            AFFIRMED



                                         6